                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

CAMBRIDGE MEMORIAL HOSPITAL, Inc.
a Nebraska non-profit corporation;
                                                                     4:19CV3062
                       Plaintiff,
                                                                AMENDED FINAL
        vs.                                                   PROGRESSION ORDER

THE NEENAN COMPANY, LLLP, a
Colorado limited liability limited partnership;

                       Defendant.

       This matter is before the Court on the parties’ Unopposed Motion to Extend. (Filing No.
32.) The motion is granted. Accordingly,

        IT IS ORDERED that the provisions of the Court's earlier final progression order remain
in effect, and in addition to those provisions, the following shall apply:

       1)     The trial and pretrial conference will not be set at this time. A telephonic status
              conference to discuss case progression, the parties’ interest in settlement, and the
              trial and pretrial conference settings will be held with the undersigned magistrate
              judge on August 10, 2020 at 3:00 p.m. Counsel shall use the conferencing
              instructions assigned to this case to participate in the conference.

       2)     A telephonic interim status conference will be scheduled, if necessary, following
              the mediation in this matter, which is scheduled for December 13, 2019. The
              parties shall notify the Court no later than December 17, 2019 as to the outcome
              of mediation and if mediation is not successful, if the parties want the Court to
              schedule an interim status conference.

       3)     The deadline to file any motion to strike a party’s jury demand is February 3, 2020.

       4)     The deadline for serving initial mandatory disclosures under Rule 26(a)(1) is
              December 30, 2019.

       5)     The deadlines for moving to amend pleadings or add parties are:

                      For the plaintiff(s):                January 15, 2020
                      For the defendant(s):                February 14, 2020

       6)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
              Federal Rules of Civil Procedure is June 30, 2020. Motions to compel discovery
              under Rules 33, 34, and 36 must be filed by July 15, 2020

              Note: A motion to compel, to quash, or for a disputed protective order shall not be
              filed without first contacting the chambers of the undersigned magistrate judge to
              set a conference for discussing the parties’ dispute.
         7)       The deadlines for identifying expert witnesses expected to testify at the trial, (both
                  retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                  Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          April 24, 2020
                            For the defendant(s):                          June 15, 2020
                            Rebuttal:                                      June 30, 2020

         8)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          April 24, 2020
                            For the defendant(s):                          June 15, 2020
                            Rebuttal:                                      June 30, 2020

         9)        The deposition deadline is August 31, 2020.

                       a. The maximum number of depositions that may be taken by the plaintiffs as
                          a group and the defendants as a group is 10.

                       b. Depositions will be limited by Rule 30(d)(1).

         10)      The deadline for filing motions to dismiss and motions for summary judgment is
                  September 10, 2020.

         11)      The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is September 10, 2020.

         12)      Motions in limine shall be filed seven days before the pretrial conference. It is not
                  the normal practice to hold hearings on motions in limine or to rule on them prior
                  to the first day of trial. Counsel should plan accordingly.

         13)      The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         14)      All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge, including all requests for changes of trial dates.
                  Such requests will not be considered absent a showing of due diligence in the timely
                  progression of this case and the recent development of circumstances, unanticipated
                  prior to the filing of the motion, which require that additional time be allowed.
         Dated this 18th day of November, 2019.


         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
BY THE COURT:


s/ Susan M. Bazis
United States Magistrate Judge
